El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En una resolución a moción para desestimar esta apela-ción, en fecha 12 de febrero del corriente año, dijo este tribunal, que apareciendo que en este caso la moción de la apelante optando porque el taquígrafo hiciera la transcrip-ción de.evidencia para este recurso había sido presentada fuera de término de ley, en este caso no podríamos tener en cuenta la prueba practicada en el inferior. Eso no obstante, no se desestimó la apelación porque en el tiempo en que la moción de la apelada vino a este tribunal ya la apelante había presentado el legajo de sentencia.
Ahora la parte apelada ha presentado otra moción, para que se eliminen del alegato de la apelante los señalamientos de error números segundo, tercero y cuarto, y que se desestime la apelación por ser frívola. A esa moción se ha opuesto la apelante.
Estudiado el alegato encontramos que los señalamientos de error bajo los números “Segundo,” “Tercero” y “Cuarto,” so fundan más que en otra cosa en materia de prueba que aparece de la transcripción de evidencia, a la que se alude frecuentemente al argumentarlos. La parte, sin duda alguna, ha olvidado lo declarado por este tribunal en su resolución anterior, lo que es deplorable. Cuando hemos dicho que no consideraríamos la prueba presentada ante la corte de dis-*159frito, es porque no debemos considerarla, ya que la parte apelante no gestionó en tiempo la obtención de la transcrip-ción de evidencia. El argumentar abora sobre una base como la evidencia, es en vano. Los tres señalamientos de error de que se trata, y su argumento, deben ser eliminados, y la apelante debe presentar, en un término de diez días, un nuevo alegato de acuerdo con lo que decidimos.
En cuanto al primer señalamiento de error, se refiere a que la corte impuso a la apelante los intereses de la suma desde la fecba en que ocurrió el siniestro. Es materia discutible; y no encontramos que, desde ese punto de vista la apelación sea frívola.

Se declara con lugar la moción de eliminación, concedién-dose a la apelante dies días para que presente él alegato enmendado; y sin lugar la desestimación.